Citation Nr: 0930960	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  04-30 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES


1.  Entitlement to an initial disability rating in excess of 
30 percent for chronic respiratory failure.

2.  Entitlement to service connection for chronic muscle 
fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1987 to 
November 1987; and from January 1989 to July 1992, including 
service in the Southwest Asia Theater of Operations in 
support of Operation Desert Storm from December 1990 to May 
1991.  Commendations and awards include a Southwest Asia 
Service Medal with 3 Bronze Service Stars and a Kuwait 
Liberation Medal (Saudi Arabia).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that in correspondence dated in March 2004 
the Veteran stated that she had been unable to work since 
January 2003 due to her health problems.  The issue of 
individual unemployability, which has not been adjudicated, 
is referred back to the RO for appropriate action.

This matter was previously before the Board in September 
2008, at which time it was remanded for additional 
development.  It is now returned to the Board.

The issue of service connection for chronic muscle fatigue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's chronic respiratory failure disability has been 
productive of an FEV-1 of at least 85 percent predicted 
throughout the appeal period; but the Veteran has required 
intermittent courses of systemic corticosteroids since 
September 9, 2004.




CONCLUSIONS OF LAW

The criteria for an initial disability rating in excess of 30 
percent for chronic respiratory failure prior to September 9, 
2004, are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2008).

The criteria for a 60 percent disability rating, but no 
higher, for chronic respiratory failure from September 9, 
2004, are met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2003, March 2004, March 
2006, and February 2007, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In March 2006 and February 
2007, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claim arises from her disagreement with the 
initial disability rating following the grant of service 
connection.  Courts have held that, once service connection 
is granted, the claim is substantiated and additional notice 
is not required.  Thus, any defect in the notice provided to 
the Veteran is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to 
her claim for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(c) (2008).  
Service treatment records have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with her claims.  Thus, the duties to notify 
and assist have been met.

Increased disability ratings

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher disability rating shall be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  However, evaluation of the same 
disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 CFR § 4.20.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In a rating decision dated in February 2004, the Veteran was 
granted service connection for chronic respiratory failure 
with an initial disability rating of 10 percent effective as 
of September 19, 2003.  The Veteran appealed for a higher 
initial disability rating.  

In a rating decision dated in March 2007, the RO increased 
the disability rating for the Veteran's service-connected 
chronic respiratory failure to 30 percent effective October 
12, 2003; and in a January 2009 rating decision the RO made 
the 30 percent rating retroactive to September 19, 2003.  The 
Veteran continues to press for a higher rating.  

The Board notes that the Veteran's service-connected chronic 
respiratory failure disability has been continuously 
evaluated under the provisions of Diagnostic Code 8866-6602 
since service connection was established.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

Under the provisions of Diagnostic Code 6602, a 30 percent 
disability rating is warranted for an FEV-1 of 56 to 70 
percent predicted, or for an FEV-1/FVC of 56 to 70 percent, 
or where daily inhalational or oral bronchodilator therapy, 
or inhalational anti-inflammatory medication is required.  38 
C.F.R. § 4.97, Diagnostic Code 6602.  A 60 percent disability 
rating is warranted for an FEV-1 of 40 to 55 percent 
predicted, or an FEV- 1/FVC of 40 to 55 percent, or at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Id.  A 100 percent disability rating is warranted if FEV-1 is 
less than 40 percent predicted, or; FEV-1/FVC is less than 40 
percent, or; there is more than one attack per week with 
episodes of respiratory failure, or required daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Id

Private medical records dated from February 2003 show 
treatment for hypoxemia and exertional dyspnea, and note that 
the Veteran was on home oxygen therapy.  VA treatment records 
dated in October 2003 advise that the Veteran had been on 
home oxygen since January 2003.  The Board notes that there 
is no record in either VA or private treatment records of 
monthly visits to a physician for required care of 
exacerbations.

Pulmonary function testing by a private provider done in 
February 2003 found an FEV-1 of 91 percent predicted and an 
FEV1/FVC ratio of 110 percent (both values pre-
bronchodilator).  These findings do not meet the criteria for 
a disability rating in excess of 30 percent.  38 C.F.R. § 
4.97, Diagnostic Code 6602.

Pulmonary function testing by VA in October 2003 found an 
FEV-1 of 85 percent predicted (pre-bronchodilator).  This 
finding does not meet the criteria for a disability rating in 
excess of 30 percent.  Id.

In March 2007 the Veteran was accorded a VA respiratory 
examination.  Physical examination revealed normal spirometry 
and lung volumes, with no evidence of any cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension.  
Pulmonary function testing yielded an FEV-1 of 89 percent 
(pre-bronchodilator).  The physician added that the Veteran 
was clinically stable.  It was noted that her symptoms were 
exacerbated in cold weather.  The examiner concluded that 
given her unremarkable physical examination and normal 
spirometry, a disability could not be attributed on the basis 
of a known clinical diagnosis.

Pulmonary function test results of 85 greatly exceed the 
maximum criteria for a rating of 60 percent or more.  
However, the evidence does show that the Veteran has been on 
intermittent courses of systemic corticosteroids during the 
appeal period.  In his report of examination the 2007 
examiner noted that the Veteran's treatment regime included 
the use of oral steroid medications "at least daily."  
Review of the medical evidence of record confirms that the 
Veteran was placed on Aerobid, a systemic corticosteroid 
medication, on September 9, 2004.  On March 7, 2006, the 
prescription was changed to "Mometasone Furoate Oral Inh"; 
another corticosteroid.  Dosage amounts from September 9, 
2009, have been as follows:  

09/09/2004 - 10/12/2004:	Aerobid (Flunisolide), 2 puffs by 
mouth 3 times per day
10/12/2004 - 08/15/2005:	Aerobid (Flunisolide), 2 puffs by 
mouth 3 times per day
09/07/2005 - 03/07/2006:	Aerobid (Flunisolide), 2 puffs by 
mouth 3 times per day
03/07/2006 - 09/18/2006:	Mometasone Furoate Inhl, Oral, 2 
puffs by mouth every evening
03/07/2007 - 06/25/2008:	Mometasone Furoate Inhl, Oral, 2 
puffs by mouth every evening
06/25/2008 - 06/26/2009:	Mometasone Furoate Inhl, Oral, , 2 
puffs by mouth every evening

According to this evidence the Veteran has required 
intermittent (at least three per year) courses of systemic 
oral corticosteroids since September 9, 2004.  The Board 
therefore finds that the criteria for a rating of 60 percent 
for chronic respiratory failure have been met since September 
9, 2004.  38 C.F.R. § 4.97, Diagnostic Code 6602; see also 
Fenderson, 12 Vet. App. at 126 (following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time based on facts found).  

A rating of 60 percent or higher prior to September 9, 2004 
is not warranted since there is no evidence of an FEV-1 of 40 
to 55 percent predicted, or an FEV- 1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids before September 9, 2004; and a rating in 
excess of 60 percent beginning September 9, 2004, is not 
warranted because there is no evidence of required daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Id.

Extra-schedular consideration

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment. 38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  The Board also finds that the level of severity 
and symptoms as previously expounded are contemplated within 
the assigned schedular criteria.  See Thun.  Although the 
Veteran laments that she is unable to work, she does not 
allege, and the evidence does not indicate, that she has 
sought but was unable to sustain employment because of her 
chronic respiratory failure.  Moreover, there is no record of 
frequent periods of hospitalizations related to the Veteran's 
respiratory disability during the appeal period.  The Board 
thus finds that referral to the Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial disability rating in excess of 30 percent for 
chronic respiratory failure,  prior to September 9, 2004, is 
denied.

A disability rating of 60 percent for chronic respiratory 
failure, from September 9, 2004, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

As stated before, in September 2008 the Board remanded the 
Veteran's appeal for service connection for chronic muscle 
fatigue for additional development, including scheduling the 
Veteran for a VA examination.  In its 2008 Remand, the Board 
instructed that the examiner state whether a chronic muscle 
disorder, if found, was at least as likely as not "related 
to an undiagnosed illness, or otherwise related to service 
either by way of incurrence or aggravation."  In addition, 
the Board specifically requested the examiner to advise as to 
whether a disorder consisting of chronic muscle fatigue was 
"causally related to or has been aggravated by [the 
Veteran's] service-connected chronic respiratory failure."

In January 2009, the Veteran was accorded a VA examination.  
The examiner averred that the claims file and medical records 
were reviewed, but noted that private medical records were 
not reviewed.  The examiner also stated that there was "no 
history of chronic muscle fatigue," but did return a 
diagnosis of chronic muscle fatigue.  The examiner then 
opined that "the condition/disability chronic muscle fatigue 
is not caused by or a result of service-connected injury."  
He explained as follows:

The [V]eteran describes pain in 
cervical,upper dorsal and lumbar regions 
only.  There is localized tenderness only 
and no diffuse muscle pain, weakness or 
fatigue that would be more in keeping 
with chronic fatigue syndrome.  Her 
symptoms are more in keeping with 
muscularsprain/sprain.  [sic].

Although the examiner concluded that the Veteran's chronic 
muscle fatigue was not caused by a service-connected 
"injury," he did not opine, as requested in the Board's 
2008 Remand, as to a nexus between the Veteran's service-
connected chronic respiratory failure disease and her 
reported muscle fatigue.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998) (a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
Board's remand order).  In addition, while he stated that the 
Veteran's symptoms were "in keeping" with 
muscularsprain/sprain, he did not state whether this was in 
fact the case.  This is particularly remiss in this case 
since the Veteran's claim is entitled to consideration under 
the provisions of 38 C.F.R. § 3.317.

Moreover, private medical records dating from 2003 (which 
describe tests done pursuant to the Veteran's complaints of 
muscle weakness) were admittedly not reviewed by the 
examiner.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that 
the examiner "must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed examination").  

In light of the foregoing, the Board finds that a new VA 
examination in accordance with 38 C.F.R. § 3.326 is 
warranted.  Since the claims file is being returned, it 
should be updated to include any VA treatment records 
compiled since July 2008.  See 38 C.F.R. § 3.159(c)(2); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The RO/AMC shall associate with the 
Veteran's claims file any VA medical 
treatment records pertaining to the Veteran 
dating from July 17, 2008.  If no such 
records exist, that fact should be noted in 
the claims file.  Any other evidence 
identified as relevant by the Veteran during 
the course of this remand, provided that any 
necessary authorization forms are completed, 
should be obtained.  

2.  The RO/AMC shall schedule the Veteran 
for a VA examination so that the nature and 
etiology of her reported chronic muscle 
weakness may be ascertained.  The entire 
claims file must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all findings 
reported in detail.

The examiner is specifically requested to 
state whether the Veteran's reported muscle 
fatigue is attributable to a medically 
explained (known) illness or injury; and, if 
so, to identify the disorder, and state 
whether said disorder was incurred during 
active military service.

If the examiner finds that the Veteran's 
reported muscle fatigue is attributable to a 
medically explained (known) illness or 
injury but was not incurred during active 
military service, the examiner is requested 
to opine as to whether it is less likely 
than not (less than a 50 percent 
probability) or at least as likely as not 
(50 percent probability or greater) that the 
Veteran's nonservice-connected muscle 
fatigue disorder is caused by or is due to 
any service-connected disability, 
particularly the Veteran's service-connected 
chronic respiratory failure.  

The examiner must also opine as to whether 
it is less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
that the Veteran's muscle fatigue disorder 
is aggravated (i.e., permanently worsened) 
by a service-connected disability, 
particularly the Veteran's service-connected 
chronic respiratory failure. 

A rationale for all opinions proffered must 
be set forth in the report provided.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that no 
other notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


